Title: From John Adams to Benjamin Rush, 4 November 1779
From: Adams, John
To: Rush, Benjamin


     
      My dear Sir
      Braintree Novr 4. 1779
     
     Your favours of Octr. 12 and 19 are before me. I should not have left the first Seven days unanswered, if had not been for my new Trade of a Constitution monger. I inclose a Pamphlet as my Apology. It is only a Report of a Committee, and will be greatly altered no doubt. If the Committee had boldly made the Legislature consist of three Branches, I should have been better pleased. But I cannot enlarge upon this subject.
     I am pained in my inmost soul, at the unhappy Affair, at Coll Wilsons. I think there ought to be an Article in the Declaration of Rights of every State, Securing Freedom of Speech, Impartiality, and Independance at the Bar. There is nothing on which the Rights of every Member of Society more depend. There is no Man so bad, but he ought to have a fair Tryal, and an equal Chance to obtain the ablest Council, or the Advocate of his Choice, to see that he has fair Play, and the Benefit of Truth and Law.
     Dont be dismayed, you will yet find Liberty a charming Substance. I wish I had Leonidas, cant you send it, after me?
     Thank you, for your Congratulations, on my new and most honourable Appointment. If it is possible, for Mortals to honour Mortals, I am honoured,—with an Honour, however, that makes me, tremble. Pray, help me, by corresponding constantly with me, and sending me, all the Pamphlets, Journals, News &c. to a little success, as well as honour.
     Your Congratulations on the Count D’Estaings operations, are conceived in Terms flattering enough. I will please myself, with the Thought, untill the contrary appears, that I had Some Share in bringing him here. If he only liberates Georgia and Rhode Island, which Seems to be already done, it is a great success. Altho I go to make Peace, yet if the old Lady, Britania will not suffer me to do that, I will do all I can in Character, to Sustain the War, and direct it in a sure Course. I must be prudent, in this, however, which, I fear is not enough my Characteristick, but I flatter myself, I am rather growing in this Grace. In this Spirit, I think, that altho, We have had Provocations enough to excite the warmest Passions against Great Britain, yet it is our duty to silence all Resentments in our deliberations about Peace, and attend only to our Interests, and our Engagements with our allies.
     Nothing ever gives me So much Pleasure, as to hear of Harmony in Congress. Upon this depends our Union, Strength, Prosperity and Glory. If the late Appointments give Satisfaction I am happy, and if the Liberties and Independance of our Country, are not safe in my Hands, you may Sware it is for Want of Brains, not of Heart. The Appointment of Mr. Dana, could not be mended. He will go, and I shall be happy. You have given me Pain by your Account of the Complaints against the Director. I am sorry, very sorry!
     What will you say, if I should turn your Thoughts, from Politicks to Philosophy? What do you think of Dr. Franklins Theory of Colds. He is fixed in the opinion that We never take Cold, from the cold Air. And wants the Experiments of Sanctorius tried over again. Suppose you should make a Statical Chair, and try, whether Perspiration is most copious in a warm bed, or stark naked, in the open Air. I assure you, these Branches of Physicks, come within the Circle of the Sciences of the statesman, for an unlucky Cold (which I have been much subject to all my days) may stop him, in his Career, and dash all his schemes; and it is a poor Excuse to say, he foresaw and provided against every Event, but his own sickness.
     My Partner, whose tender Health and numerous Family, will not permit her, to make me, as happy, as Mr. Jay, joins with me, in the kindest Compliments to you and Mrs. Rush. Adieu
     
      John Adams
     
    